Title: From George Washington to Henry Laurens, 7 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Head Qrs [Valley Forge] June the 7th 1778
                    
                    I have been duly honoured with your Favors of the 4 & 5 Inst., and with the Resolutions and papers to which they refer.
                    I have taken measures to communicate the New Establishment of the Army through the Line, and the sooner the arrangements can be made the better. Should there appear further regulations necessary, I shall take the liberty to offer my Sentiments respecting them.
                    My principal design in addressing you, so soon after the receipt of your Letters, is to advise Congress of the arrival of the Commissioners. Lord Carlisle, Governor Johnston & William Eden Esquire are come over in this character, and got to philadelphia yesterday. Lord Cornwallis is also arrived.
                    I have been just favoured with the inclosed British paper, which I transmit for your perusal. Some parts of it are very interesting.
                    By some accident, the Copies of the Resolutions of the 10th of January, referred to in that of the 4th Inst., have been mislaid or lost. This circumstance lays me under the necessity of troubling you with a request for Others. I have the Honor to be with great respect & esteem Sir Yr Most Obedt servant
                    
                        Go: Washington.
                    
                    
                        P.S. I am told a Resolution passed about the 19th Ulto respecting the payment of prisoners either in the actual possession of the Enemy or on parole. I do not recollect to have been honoured with it, & if there is such a One I wish to be favoured with a Copy for the government of my conduct.
                    
                